EXHIBIT 3
                                                                                      PPDAI Group Inc. Loss Chart                                                                                    Lookback
                                                        Class Period: November 10, 2017 IPO and/or November 10, 2017 through December 1, 2017                                                        Price
Name                  Date Purchased    Shares    Price per share Total             Date Sold       Shares    Price per Share Total           Shares Retained   Value Retained    Total Loss/Gain       $7.358
Golden Section
Holding Corporation        11/10/2017 231,000            ($13.00) ($3,003,000.00)

                            12/1/2017     8,100            ($8.80)      ($71,280.00)


TOTAL                                   239,100                      ($3,074,280.00)                                                                  239,100     $1,759,297.80    ($1,314,982.20)
